--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(bb)
Form of




NON-QUALIFIED STOCK OPTION AGREEMENT


under the


FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


This Non-Qualified Stock Option Agreement (“Agreement”), between FPL Group, Inc.
(hereinafter called the "Company") and the optionee identified on Schedule 1
attached hereto (“Optionee”) is dated ______ ___, 20___.


1.           Grant of Option.  In accordance with and subject to the terms and
conditions of (a) the FPL Group, Inc. Amended and Restated Long Term Incentive
Plan, as it may be amended from time to time (the "Plan") and (b) this
Agreement, the Company hereby grants to the Optionee a nonqualified stock option
(the "Option") to purchase the number of shares (the "Shares") of its common
stock, par value $.01 per share ("Common Stock"), set forth on Schedule 1, at
the option exercise price per Share set forth in Schedule 1.  Capitalized terms
not otherwise defined in this Agreement shall have the meanings set forth in the
Plan.


2.           Acceptance by Optionee.  The exercise of the Option or any portion
thereof is conditioned upon acceptance by the Optionee of the terms and
conditions of this Agreement, as evidenced by the Optionee's execution of
Schedule 1 to this Agreement and the delivery of an executed copy of Schedule 1
to the Company.


3.           Vesting of Option.  Subject to the terms and provisions hereof,
including Section 5 hereof, and the Plan, the Option shall vest and the Optionee
may exercise the Option in accordance with the vesting schedule set forth in
Schedule 1.


[for Messrs. Hay, Robo, Bennett, Davidson, Dewhurst, Kelliher, McGrath, Nazar,
Olivera, Pimentel, Poppell, Rodriguez and Sieving] Notwithstanding the
foregoing, if (i) the Optionee is a party to an Executive Retention Employment
Agreement with the Company (“Retention Agreement”) and has not waived his or her
rights, either entirely or in pertinent part, under such Retention Agreement,
and (ii) the Effective Date (as defined in the Retention Agreement as in effect
on the date hereof) has occurred and the Employment Period (as defined in the
Retention Agreement as in effect on the date hereof) has commenced and has not
terminated pursuant to section 3(b) of the Retention Agreement (as in effect on
the date hereof) then, so long as the Optionee is then employed by the Company
or one of its subsidiaries or affiliates, the then-unvested portion of the
Option shall vest upon a Change of Control (as defined in the Retention
Agreement as in effect on the date hereof), in lieu of the vesting schedule set
forth in Schedule 1.


[for Messrs. Cutler and Froggatt] Notwithstanding the foregoing, the rights of
the Participant upon a Change of Control (as defined in the Plan as in effect on
the date hereof) shall be as set forth in section 9 of the Plan on the date
hereof, in lieu of the vesting schedule set forth in Schedule 1.


If as a result of the Change of Control, the Common Stock is exchanged for or
converted into a different form of equity security and/or the right to receive
other property (including cash), the Option may be exercised, to the maximum
extent practicable, in the same form.


4.           Expiration of Option.  The Option shall expire on the date set
forth in Schedule 1 (the “Expiration Date”), unless terminated earlier as set
forth in Section 5 below, and may not be exercised after the earlier of (i) the
Expiration Date and (ii) the earlier termination date established in accordance
with Section 5.


5.           Termination of Employment.


In the event that the Optionee’s employment with the Company (or a subsidiary,
affiliate or successor of the Company) terminates for any reason prior to the
date on which the Option has been fully exercised except to the extent that the
Optionee’s termination of employment is governed by the terms of a Retention
Agreement (in which event the terms of such Retention Agreement shall govern),
the Optionee’s rights hereunder will be determined as follows:


 
(a)
If the Optionee’s termination of employment is due to resignation, discharge or
retirement prior to age 65 which does not meet the condition set forth in
Section 5(c), below, all rights to exercise the Option (or any portion thereof)
which is not then vested shall be immediately forfeited, and all rights to
exercise the vested portion of the Option shall expire on [for Messrs. Hay,
Robo, Bennett, Davidson, Dewhurst, Kelliher, McGrath, Nazar, Olivera, Pimentel,
Poppell, Rodriguez and Sieving] the Expiration Date [for Messrs. Cutler and
Froggatt] the earlier to occur of (i) the Expiration Date and (ii) sixty (60)
days after the date of termination of employment.



 
(b)
If the Optionee’s termination of employment is due to (i) total and permanent
disability (as defined under the Company’s executive long-term disability plan),
(ii) death or (iii) retirement on or after age 65 not meeting the condition set
forth in section 5(c), below, a pro rata share of the then-unvested portion of
the Option shall vest on the date of termination, based upon the number of
completed days of service during the vesting period, and the vested portion of
the Option shall be exercisable until [for Messrs. Hay, Robo, Bennett, Davidson,
Dewhurst, Kelliher, McGrath, Nazar, Olivera, Pimentel, Poppell, Rodriguez and
Sieving] the Expiration Date [for Messrs. Cutler and Froggatt] the earlier to
occur of (i) the Expiration Date and (ii) one (1) year after the date of
termination of employment.  The portion of the Option which does not so vest
shall be forfeited effective on the date of termination of employment.



 
(c)
If the Optionee’s termination of employment is due to retirement on or after age
50, and if, but only if, such retirement is evidenced by a writing which
specifically acknowledges that this provision shall apply to such retirement and
is executed by the Company’s chief executive officer (or, if the Optionee is an
executive officer, by a member of the Committee or the chief executive officer
at the direction of the Committee, other than with respect to himself), the
then-unvested portion of the Option shall vest on the date of termination and
all outstanding Options granted hereby shall be exercisable until [for
Messrs.Hay, Robo, Bennett, Davidson, Dewhurst, Kelliher, McGrath, Nazar,
Olivera, Pimentel, Poppell, Rodriguez and Sieving] the Expiration Date [for
Messrs. Cutler and Froggatt] the earlier to occur of (i) the Expiration Date and
(ii) one (1) year after the date of termination of employment.



 
(d)
If an Optionee's employment is terminated for any reason other than as set forth
in Sections 5(a), (b) and (c), above, or if an ambiguity exists as to the
interpretation of those sections, the Committee shall determine whether the
Optionee's then-unvested Options shall be forfeited or whether the Optionee
shall be entitled to full vesting or to pro rata vesting based upon days of
service during the vesting period, and shall also determine the period during
which the Optionee may exercise any vested portion of the Option.



[the following applies only to Mr. Hay] Notwithstanding the foregoing, if the
Employment Period (as defined in the Retention Agreement as in effect on the
date hereof) is not then in effect, and the Optionee terminates employment for
Good Reason (as defined in the Optionee’s Employment Letter with the Company
(such Employment Letter as in effect on the date hereof, the “Employment
Letter”) or the Company terminates the Optionee’s employment without Cause (as
defined in the Employment Letter), then the Optionee shall continue to vest in
any theretofore unvested portion of the Option on the schedule set forth in
Schedule 1 attached hereto until the date which is two years after the date on
which the Optionee’s employment is terminated, and the vested portion of the
Option may be exercised until the Expiration Date.  The Portion of the option
which is scheduled to vest after the date which is two years after the date on
which the Optionee’s employment is terminated shall be forfeited effective on
the date Optionee’s employment is terminated.


6.           Procedure for Exercise.  Subject to this Agreement and the Plan,
the Option may be exercised in whole or in part by the transmittal of a written
notice to the Company at its principal place of business.  Such notice shall
specify the number of Shares which the Optionee elects to purchase, shall be
signed by the Optionee and shall be accompanied by payment of the exercise price
for the Shares which the Optionee elects to purchase.  Except as otherwise
provided by the Compensation Committee of the Board or such other committee
designated to administer the Plan (the “Committee”) before the Option is
exercised, such payment may be made in whole or in part (i) by check payable to
the Company for the full exercise price plus the applicable tax withholding
resulting from such exercise; (ii) by delivery of shares of Common Stock owned
by the Optionee for at least six months and acceptable to the Committee having
an aggregate Fair Market Value (valued as of the date of exercise) that is equal
to the amount of cash that would otherwise be required; or (iii) by authorizing
a Company-approved third party to remit to the Company a sufficient portion of
the sale proceeds to pay the entire exercise price and any tax withholding from
such exercise.  The Option shall not be exercisable if and to the extent the
Company determines that such exercise would violate applicable State or Federal
securities laws or the rules and regulations of any securities exchange on which
the Common Stock is traded. If any applicable law requires the Company to take
any action with respect to the Shares specified in the written notice of
exercise, or if any action remains to be taken under the Articles of
Incorporation or Bylaws of the Company, as in effect at the time, to effect due
issuance of the Shares, then the Company shall take such action and the day for
delivery of such Shares shall be extended for the period necessary to take such
action.  No Optionee shall have any of the rights of a shareholder of the
Company under any Option unless and until Shares are duly issued upon exercise
of the Option.


7.           Non-Transferability of Stock Options.  The Option granted hereunder
to the Optionee shall not be transferable by the Optionee otherwise than by will
or by the laws of descent and distribution, and such Option shall be
exercisable, during the lifetime of the Optionee, only by the Optionee.


8.           Effect Upon Employment.  This Agreement is not to be construed as
giving any right to the Optionee for continuous employment by the Company or a
subsidiary or affiliate.  The Company and its subsidiaries and affiliates retain
the right to terminate the Optionee at will and with or without cause at any
time [for Messrs.Hay, Robo, Bennett, Davidson, Dewhurst, Kelliher, McGrath,
Nazar, Olivera, Pimentel, Poppell, Rodriguez and Sieving] (subject to any rights
the Optionee may have under the Optionee’s Retention Agreement [and Employment
Letter, in the case of Mr. Hay]).


9.              Protective Covenants. In consideration of the Non-Qualified
Stock Option Award granted under this Agreement, the Optionee covenants and
agrees as follows (the "Protective Covenants"):
 
(a)  
During the Optionee's employment with the Company, and for a two-year period
following the termination of the Optionee's employment with the Company,
Optionee agrees (i) not to compete or attempt to compete for, or act as a broker
or otherwise participate in, any projects in which the Company has at any time
done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company’s customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Optionee or for the benefit of any
third party, nor shall the Optionee accept consideration or negotiate or enter
into agreements with such parties for the benefit of the Optionee or any third
party.

 
(b)  
During the Optionee's employment with the Company and for a two-year period
following the termination of the Optionee's employment with the Company, the
Optionee shall not, directly or indirectly, on behalf of the Optionee or for any
other business, person or entity, entice, induce or solicit or attempt to
entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

 
(c)  
The Optionee shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company’s good
name or business reputation.

 
(d)  
The Optionee acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Optionee breaches these Protective
Covenants.  Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach.  In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provisions between the Company and the Optionee,
all Optionee’s rights to exercise the Option as to theretofore unvested Shares
under this Agreement shall be forfeited.

 
(e)  
For purposes of this Section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and NextEra Energy Resources, LLC, and their
respective subsidiaries and affiliates (such subsidiaries and affiliates being
hereinafter referred to as the “FPL Entities”). The Company and the Optionee
agree that each of the FPL Entities is an intended third-party beneficiary of
this Section 9, and further agree that each of the FPL Entities is entitled to
enforce the provisions of this Section 9 in accordance with its terms.

 
(f)  
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 
10.           Successorsand Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Optionee and their respective
heirs, successors and assigns.
 
11.           Adjustments.  In the event of any change in the outstanding Shares
of Common Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
similar corporate change, then the number of Shares granted under this Option
shall be adjusted proportionately.  No adjustment will be made in connection
with the payment by the Company of any cash dividend on its Common Stock or in
connection with the issuance by the Company of any warrants, rights, or options
to acquire additional Shares of Common Stock or of securities convertible into
Common Stock.


12.           Compliance With Applicable Law/Governing Law/Jurisdiction.  The
issuance of the Shares pursuant to the exercise of this Option is subject to
compliance with all applicable laws, including without limitation laws governing
withholding from employees and nonresident aliens for income tax purposes.


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Florida, without regard to its conflict of laws principles.  All
suits, actions, and proceedings relating to this Agreement or the Plan shall be
brought only in the courts of the State of Florida located in Palm Beach County
or in the United States District Court for the Southern District of Florida in
West Palm Beach, Florida.  The Company and Optionee hereby consent to the
personal jurisdiction of the courts described in this section for the purpose of
all suits, actions, and proceedings relating to the Agreement or the Plan.  The
Company and Optionee each waive all objections to venue and to all claims that a
court chosen in accordance with this section is improper based on a venue or a
forum non conveniens claim.


13.           Incorporation of Plan's Terms - This Agreement is made under and
subject to the provisions of the Plan, and all the provisions of the Plan are
also provisions of this Agreement (including, but not limited to, the provisions
of Section 9 of the Plan as in effect on the date hereof pertaining to a Change
of Control [for Messrs.Hay, Robo, Bennett, Davidson, Dewhurst, Kelliher,
McGrath, Nazar, Olivera, Pimentel, Poppell, Rodriguez and Sieving] provided that
if the Optionee is a party to a Retention Agreement, the provisions of Section 3
hereof shall supersede the provisions of the Plan with respect to a Change of
Control).  If there is a difference or conflict between the provisions of this
Agreement and the mandatory provisions of the Plan, the provisions of the Plan
will govern.  If there is a difference or conflict between the provisions of
this Agreement and a provision of the Plan as to which the Committee is
authorized to make a contrary determination, the provisions of this Agreement
will govern.  Except as otherwise expressly defined in this Agreement, all terms
used herein are used as defined in the Plan as it may be amended from time to
time.  The Company and Committee retain all authority and powers granted by the
Plan as it may be amended from time to time not expressly limited by this
Agreement.  The Optionee acknowledges that he or she may not and will not rely
on any statement of account or other communication or document issued in
connection with the Plan other than the Plan, this Agreement, and any document
signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Agreement.


14.           Interpretation.  The Committee has the sole and absolute right to
interpret the provisions of this Agreement.


15. Amendment.  This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Optionee.


16.           Data Privacy.  By entering into this Agreement, the Optionee:  (i)
authorizes the Company or any of its Subsidiaries, and any agent of the Company
or a Subsidiary administering the Plan or providing Plan recordkeeping services,
to disclose to the Company or any of its Subsidiaries such information and data
as the Company or any such Subsidiary shall reasonably request in order to
facilitate the grant of the Option, the exercise of the Option, or delivery of
Shares upon exercise; and (ii) authorizes the Company or any of its Subsidiaries
to store and transmit such information in electronic form, provided such
information is appropriately safeguarded in accordance with Company policy.


By signing this Agreement, the Optionee accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received a copy of the
Plan.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Date of Grant set forth in Schedule 1.


FPL GROUP, INC.




By:  ___________________________________



 
 

--------------------------------------------------------------------------------

 

Schedule 1


Non-Qualified Stock Option Agreement


Name of Optionee:


Date of Grant:


Number of Shares:
 
_______ shares of Common Stock
Option Exercise Price Per Share:
 
$______
Expiration Date:
 
________ (subject to earlier termination in accordance with
                       the attached Agreement)
 
Vesting Schedule:
 
The shares of Common Stock subject to this Option shall
vest according to the following schedule:
______ shares on ______, 20___,
______ shares on ______, 20___ and
______ shares on ______, 20___
except that such Shares shall become fully vested upon the
occurrence of a Change of Control if the Optionee is
employed by the Company or a Subsidiary on such date,
[for Messrs. Hay, Robo, Bennett, Davidson, Dewhurst,
Kelliher, McGrath, Nazar, Olivera, Pimentel, Poppell,
Rodriguez and Sieving] as more fully set forth in Section 3
of the Agreement of which this Schedule is a part.
 
[for Messrs. Cutler and Froggatt] For purposes of this
Agreement, the term “Change of Control” shall have the
meaning ascribed to such term in the Plan as in effect on
the date hereof.





The undersigned agrees to the terms and conditions of the Non-Qualified Stock
Option Agreement of which this Schedule 1 is a part.




Date Accepted:  ___________________     By:  _________________________

